Citation Nr: 1121416	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969, and from September 2005 to November 2005, with many additional years of service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record.  See May 2010 VA Form 9.  The issue, however, has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Before addressing the merits of the Veteran's issues, the Board finds that additional development of the evidence is required.  In this case, the Veteran claims to be entitled to service connection for diabetes mellitus based upon his claimed in-service Agent Orange exposure.  

A Veteran is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Diseases, such as Type 2 diabetes mellitus, associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam Era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2010).  

In this case, the Veteran does not claim to have been stationed in Vietnam, but rather, he claims to have traveled on C-133A aircraft periodically between 1967 and 1969, between "Dover AFB Delaware" and "Tan Son Nut AFB, Vietnam," to "drop off cargo and pick up coffins and mail."  See June 2008 Report of Contact and June 2008 Veteran statement; January 2010 Notice of Disagreement (NOD); and May 2010 VA Form 9.  Thus, the Veteran claims to have been in-country Vietnam during the Vietnam Era.  The available service treatment records do confirm the Veteran's assignment to Dover, Delaware, during the relevant time period, and his DD Form 214 shows that he was an aircraft mechanic, but the records do not contain information regarding trips to and from Vietnam.  

A review of the claims folder reveals that the RO has not attempted to obtain information regarding the Veteran's service in Vietnam by way of a search for records that would document the Veteran's report of trips to Vietnam.  For example, there is no indication in the Veteran's claims folder that the RO used pertinent information, including his unit name, number, and pertinent dates, to seek unit history, flight logs, personnel records from the Veteran's first period of active service, or other records that may contain relevant information that could support the Veteran's claim.  A remand is therefore required so that such development can take place.  Requests that are directed to the National Personnel Records Center (NPRC) and Dover Air Force Base (AFB) should continue either until the records are obtained or until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and NPRC and Dover AFB should provide a negative response if records are not available.  38 C.F.R. § 3.159(c)(2) (2010).

Also, the RO failed to obtain any relevant treatment records with regard to the Veteran's diabetes.  On his February 2008 VA Form 21-526 the Veteran identified a Dr. M. at the Homestead Health Clinic as treating him for diabetes since January 1990.  He also noted treatment at the VAMC Miami since January 2001.  These records must be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1) and (2) (2010).

Finally, the Veteran's statement that he has treated for diabetes since 1990 raises the issue of whether service connection may be warranted on a direct basis.  The Board observes that the Veteran served with the Reserves for many years.  A review of the claims folder fails to show that the RO has attempted to determine the Veteran's dates of service, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during these many years.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Thus, if the Veteran's diabetes initially onset as early as 1990, it is clearly possible that it manifested during a period of active service, to include ACDUTRA or INACDUTRA.  For this reason, these dates must be determined.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a record of active duty, ACDUTRA, and INACDUTRA dates for the Veteran.  Reports of retirement credits will not satisfy this remand order.  A listing of the particular dates of active duty, ACDUTRA, and INACDUTRA is required.  If this is deemed impossible, a notation should be made to the claims folder as to why this information is unavailable, and the RO should takes the steps outlined in 38 C.F.R. § 3.159(e) as to the procedure required if VA concludes after continued efforts to obtain Federal records that it is reasonably certain that such records do not exist.

2.  Obtain relevant records, including but not limited to the Veteran's service personnel records for his first period of active service from NPRC and any flight logs for the period of 1967 to 1969 from Dover AFB that demonstrate that the Veteran took trips between Dover AFB and Tan Son Nut AFB Vietnam from 1967 to 1969.  The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and any federal facility should provide a negative response if records are not available.

Contact the U.S. Army Joint Service Records Research Center (JSRRC), Kingman Building, Room 2C08, 7701 Telegraph Road, Alexandria, VA 22315-3802, and request that it research the unit history of the "617 OMS (MAC) at Dover AFB for the period of 1967 to 1969 to determine whether there is any evidence of trips to Vietnam as claimed by the Veteran.  

3.  Obtain the treatment records relating to the Veteran's diabetes, including but not limited to Dr. M. since January 1990, and VAMC Miami since January 2001.  Associate all relevant, non-duplicative records obtained with the claims folder.

4.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



